[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 28, 2007
                              No. 05-16816                 THOMAS K. KAHN
                            Argument Calendar                   CLERK
                        ________________________

                    D. C. Docket No. 05-20301-CR-CMA

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

KEVIN RIVERO,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 28, 2007)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Kevin Rivero appeals his conviction and sentence of 27 months for
knowingly and willfully receiving a firearm while under information for a crime

punishable by imprisonment for a term exceeding one year, in violation of 18

U.S.C. § 922(n). Having reviewed the record and considered the briefs and oral

argument of counsel, we find no reversible error.

      First, Rivero’s argument that the government’s prosecution under 18 U.S.C.

§ 922(n) violated his Second Amendment right to keep and bear arms is foreclosed

by our reading of United States v. Wright, 117 F.3d 1265, 1272 (11th Cir. 1997).

Second, we reject Rivero’s argument that the word “receive” in 18 U.S.C. § 922(n)

is unconstitutionally vague, finding that it gives ordinary persons clear notice of

what is prohibited therein. Third, we find no merit to Rivero’s argument that the

indictment failed to adequately state the offense when it alleged only that Rivero

had been “previously charged by indictment” instead of alleging that Rivero

was “under” indictment when he received the firearm at issue. The indictment

expressly refers to the statutory provisions on which the charges were based and

the date of the incident in question, and, accordingly, provides notice to Rivero of

the charges he faced and would preclude any subsequent prosecution for the same

offense. See United States v. Fern, 155 F.3d 1318, 1325 (11th Cir. 1998).

      With reference to asserted errors at trial, after a review of the trial record, we

cannot say that the trial judge abused its discretion when it admitted testimony that



                                           2
Rivero impersonated a police officer. Nor can we say that there was an

impermissible variance between the allegations in the indictment and the proof at

trial simply because the jury asked a question pertaining to Rivero’s firearm rentals

on a different day than that of the charged conduct. Finally, we find the

government presented sufficient evidence for a jury to find that Rivero was guilty

of the charged conduct.

      AFFIRMED.




                                          3